Citation Nr: 0412760	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-18 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing 
Center 
in Buffalo, New York


THE ISSUE

Entitlement to retroactive payment of Chapter 35 education 
benefits from August 21, 1995 to May 7, 2001.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the Regional 
Processing Center.  


FINDINGS OF FACT

1.  The appellant was born on September [redacted], 1976 and is the 
daughter of the veteran.  

2.  In March 1999, VA awarded the veteran a total disability 
evaluation based on service-connected disability effective on 
March 16, 1999, and the appellant became eligible for Chapter 
35 benefits.  

3.  VA received the appellant's VA Form 22-5490, Application 
for Survivors' and Dependents' Educational Assistance (DEA) 
on August 2, 2002.  


CONCLUSION OF LAW

The claim for a retroactive award of educational benefits 
under Chapter 35, Title 38, United States Code, for the 
appellant's enrollment at Tidewater Community College from 
August 21, 1995 to May 7, 2001 must be denied.  38 C.F.R. § 
21.4131(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 35).  

In any event, the record reflects that the appellant was 
provided with a June 2003 Statement of the Case that provided 
adequate notification of the information and evidence 
necessary to substantiate this claim.  The Board also notes 
that evidence necessary for fair adjudication of this 
particular claim is of record.  

As such, the Board finds any duty to assist the appellant, 
regardless of the applicability of VCAA, has been met.  


Entitlement to retroactive Entitlement to retroactive 
payment of Chapter 35 education benefits

The law provides that each eligible person shall, subject to 
certain provisions, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510 (West 2002).  In this case, 
the issue is not whether the claimant is eligible for Chapter 
35 benefits because VA has determined that she is, in fact, 
eligible for these benefits. 

Rather, the issue that must be decided in this case is the 
proper commencing date for the award of Chapter 35 
educational assistance benefits.  She wants an earlier 
commencing date for the actual receipt of these benefits, so 
she can take full advantage of them since she has already 
completed her coursework at the Tidewater Community College.  

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 21 pertaining to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective on June 3, 1999.  See 64 Fed. Reg. 23,769 (May 4, 
1999).  

The amendments established a standard for determining what 
constitutes a formal claim, an informal claim, and abandoned 
claim, established less restrictive effective dates for 
awards of educational assistance, established uniform time 
limits for acting to complete claims and stated VA's 
responsibilities when a claim is filed.  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  See VAOPGCPREC 3-2000 (April 
10, 2000).  Since the appellant filed her claim in August 
2002, after the amendments, she is entitled to consideration 
of her claim under the amended regulations.  

The amended VA regulations now provide that the commencing 
date of an award of Chapter 35 educational benefits shall be 
the latest of the following dates:  (1) the beginning date of 
eligibility as determined by § 21.3041(a) or (b) or by § 
21.3046(a) or (b), whichever is applicable; (2) one year 
before the date of claim as determined by § 21.1029(b); (3) 
the date certified by school or establishment under 
§ 21.4131(b) or (c); or, (4) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131(d)(1) (2003).  

There is no dispute in this case that the appellant's formal 
claim for educational assistance was not received by VA until 
August 2002.  It must be determined, then, whether an 
informal claim was filed at an earlier date, or there are any 
other legal provisions, such as to allow an earlier effective 
date.   

An "informal claim" is essentially any communication from a 
claimant, or someone acting on his or her behalf, that 
indicates a desire to apply for educational assistance.  38 
C.F.R. § 21.1031 (1998); 38 C.F.R. § 21.1029(d) (2002).  The 
act of enrolling in an approved school is not an informal 
claim. 38 C.F.R. § 21.1031(b) (1998); 38 C.F.R. § 
21.1029(d)(ii)(4) (2002).  

When the veteran was granted a total compensation rating 
based for his service-connected post-traumatic stress 
disorder, and the RO found basic eligibility for his 
dependents to receive Chapter 35 benefits, there was evidence 
in the file that the appellant was attending a college and 
was between the ages of 18 and 26.  

The record contains an April 1997 Request for Approval of 
School Attendance and, an April 1998 certification of school 
attendance indicated that the appellant attended classes at 
Tidewater Community College with an expected graduation date 
of June 1999.  These forms were submitted because the veteran 
was receiving additional disability benefits based on a child 
over age 18 who was attending school.  

These forms are not the forms normally used to apply for VA 
educational assistance.  There are no statements on the 
forms, or any other documents, indicating an intent by the 
appellant to apply for such assistance.  Further, there are 
no documents prior to August 2002 that can reasonably be 
construed as an informal claim.  

In a January 1997 RO decision, the veteran was granted a 100 
percent rating for his service-connected post-traumatic 
stress disorder (PTSD).  However, the appellant was not 
granted eligibility to educational assistance until a March 
1999 RO decision that found the veteran's total service-
connected disability was permanent in nature.  

When the veteran was granted a total compensation rating 
based on his permanent service-connected PTSD, and VA found 
basic eligibility for his dependents to receive Chapter 35 
benefits, there was evidence in the file that the appellant 
was attending a Tidewater Community College and was between 
the ages of 18 and 26.  

Under the new version of 38 C.F.R. § 21.4131, commencement 
date of an award of educational assistance may not be earlier 
than one year prior to the date of claim. While the amended 
regulations provide more opportunities to extend to a later 
date the commencement of a first award of Chapter 35 
educational benefits, there are no provisions for 
commencement of an earlier date or for retroactive payment of 
Chapter 35 education assistance benefits for courses taken 
more than one year prior to the date of receipt of enrollment 
certification and application.  Moreover, any liberalizing 
effect of the revised regulation is, by its terms, are not 
applicable prior to its effective date, which is March 16, 
1999.  38 C.F.R. § 21.4131(f) (2003).  

In the present case, the beginning date of appellant's 
eligibility for Chapter 35 educational assistance benefits is 
the effective date of the rating - i.e., March 16, 1999.  

The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on August 
2, 2002.  Her enrollment certification documents were 
received with her application for periods of enrollment from 
August 21, 1995 to May 7, 2001.  

The determinative factor is that the VA did not receive a 
claim pertaining to the appellant's enrollment at Tidewater 
Community College until more than one year after this period 
of enrollment.  

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 35 
educational benefits is not warranted.  There is no basis in 
fact or law by which retroactive educational benefits may be 
paid.  

By law, educational benefits cannot be awarded prior to 
August 2001 (one year before the claim was received).  No 
exceptions to the controlling legal criteria have been 
provided in the amended regulations, and the Board has no 
authority to overturn or to disregard this very specific 
limitation on the award of Chapter 35 educational benefits.  

In any event, the appellant's enrollment at Tidewater ended 
in May 2001, more than a year prior to her submission for 
educational assistance benefits.   Therefore, benefits cannot 
be paid for education the appellant pursued between August 
1995 and May 2001.  

The Board notes that, on November 1, 2000, Congress revised 
the law governing, in pertinent part, effective dates for 
awards of Chapter 35 benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106- 
419, 114 Stat. 1822 (November 1, 2000).  

This law, among other things, amended 38 U.S.C.A. § 
5113(b)(1) to provide that when determining the effective 
date of an award under Chapter 35, VA may consider the 
individual's application as having been filed on the 
eligibility date of the individual if that eligibility date 
is more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113 (West 2002).  

The term "initial rating decision" means with respect to an 
eligible person a decision made by the Secretary that 
establishes (i) service connection for such veteran's death 
or (ii) the existence of such veteran's service-connected 
total disability permanent in nature, as the case may be.  
Id.  

This does not help the appellant because her application was 
received more than one year after the initial rating 
decision.  Although 38 U.S.C.A. § 5113 (West 2002) provides 
that effective dates of awards of Chapter 35 benefits shall, 
to the extent feasible, correspond to effective dates 
relating to awards of disability compensation, the Board 
cannot ignore the specific regulations (old and amended) 
which provide that the commencing date of an award of 
educational assistance shall not be earlier than the date one 
year prior to the date of receipt of the application or 
enrollment certification.  

The Board is mindful of the appellant's contention that, had 
she been correctly informed earlier, by VA, of her potential 
eligibility for the benefits at issue, she most certainly 
would have submitted her application much sooner than she 
did.  Clearly VA knew in 1996 that the veteran had a child 
eligible for Chapter 35 benefits and that she was attending a 
university.  

Under 38 U.S.C. § 7722(c), VA is required to "distribute full 
information to eligible veterans and eligible dependents 
regarding all benefits and services to which they may be 
entitled under laws administered by the Department . . ."  
However, there are no statutory provisions allowing a grant 
of retroactive benefits based on a failure to provide 
information concerning benefit eligibility under 38 U.S.C. § 
7722.  

In addressing the appellant's argument, VA's failure to give 
a claimant, or potential claimant, any form or information 
concerning the right to file a claim, or to furnish notice of 
the time limit for the filing of a claim, does not extend the 
time periods for doing so.  38 C.F.R. § 21.1032(c) (1998); 38 
C.F.R. § 21.1032(a) (2002).  

In other words, the fact that VA may have failed to notify 
the veteran of his dependents' eligibility for educational 
assistance, or failed to forward forms or information on this 
benefit to the appellant, does not provide the basis for 
awarding an earlier effective date.   

However, the Board notes that VA in its January 1997 and 
April 1999 notice of rating decisions informed the veteran 
that his dependents were eligible for educational assistance.  
The veteran was instructed that in order to make a claim for 
dependents' educational assistance, an application must be 
submitted.  

However, as noted previously, no such claim was received 
until August 2002.  Thus, the appellant's argument that she 
is entitled to retroactive payment of educational assistance 
based on VA's failure to provide information about this 
benefit is unpersuasive.  

Finally, in cases such as this, where the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for retroactive payment of educational benefits 
under Chapter 35 from August 21, 1995 to May 7, 2001, is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



